133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Kenneth A. FRAZIER, also known as Kenneth A. Frazier, Sr., Appellant.
No. 97-1022.
United States Court of Appeals, Eighth Circuit.
Submitted:  Dec. 12, 1997Filed:  Dec. 24, 1997

Before McMILLIAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Kenneth A. Frazier appeals his 188-month sentence imposed by the district court,1 following his unconditional guilty plea to one count of possessing with intent to distribute methamphetamine.  Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and was granted leave to withdraw;  Frazier did not avail himself of the opportunity to file a pro se supplemental brief.  We affirm.


2
Frazier seeks to challenge the district court's denial of his motion to suppress.  By unconditionally pleading guilty, however, Frazier has waived his right to appeal the search and seizure issues.  See United States v. McNeely, 20 F.3d 886, 888 (8th Cir.)  (per curiam) (valid guilty plea waives all nonjurisdictional defects and defenses), cert. denied, 513 U.S. 860 (1994).  Any claim of ineffective assistance of counsel relating to his guilty plea is more appropriately resolved in a 28 U.S.C. § 2255 proceeding.  See United States v. Logan, 49 F.3d 352, 361 (8th Cir.1995).


3
Having carefully reviewed the record, we find no other nonfrivolous issue for appeal.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).  We remind counsel, however, of their obligation in filing an Anders brief.  Such a brief must be done as an advocate for the appellant, not the government, and should refer to anything in the record that might arguably support the appeal.  See Evans v. Clarke, 868 F.2d 267, 268 (8th Cir.1989).


4
Accordingly, we affirm.



1
 The Honorable Donald E. O'Brien, United States District Judge for the Northern District of Iowa